IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

PAUL EMMANUEL KNIGHT,

             Appellant,

 v.                                               Case No. 5D18-1058

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 12, 2018

3.800 Appeal from the Circuit Court
for Orange County,
Leticia J. Marques, Judge.

Paul Emmanuel Knight, Lake City, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kellie A. Nielan,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.


         AFFIRMED. See Perry v. State, 637 So. 2d 988 (Fla. 1st DCA 1994).




ORFINGER, BERGER and LAMBERT, JJ., concur.